Citation Nr: 0633102	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  04-18 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Louis, Missouri


THE ISSUE

Entitlement to an increase in a 20 percent rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, and a friend


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from December 1969 to August 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 RO rating decision 
which denied a compensable rating for the veteran's service 
bilateral hearing loss.  In September 2005, the veteran 
testified at a Travel Board hearing at the RO.  In November 
2005, the Board remanded this appeal for further development.  

A July 2006 RO decision increased the rating for the 
veteran's service-connected bilateral hearing loss to 20 
percent, effective October 28, 2002.  However, as that grant 
does not represent a total grant of benefits sought on 
appeal, this claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

The veteran's service-connected bilateral hearing loss is 
manifested by auditory acuity level VI in the right ear and 
auditory acuity level V in the left ear.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R §§ 4.85, 4.86, Diagnostic Code 6100 
(2006).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in November 2002, a 
statement of the case in March 2004, and correspondence in 
August 2006.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty to notify prior to the adjudication in the August 
2006 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When rating a service-connected 
disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345(1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85.  

A regulation, 38 C.F.R. § 4.86, also provides an alternative 
method for rating exceptional patterns of hearing impairment.  
Such regulation provides:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

The most recent February 2006 VA audiological examination 
report noted that pure tone thresholds in the veteran's right 
ear were 65, 55, 70, and 95 decibels at 1000, 2000, 3000, and 
4000 Hertz.  The average pure tone threshold in the veteran's 
right ear was 71 decibels and the speech recognition ability, 
using the Maryland CNC Test, was 88 percent.  Pure tone 
thresholds in the veteran's left ear were 65, 55, 60, and 80 
decibels at the same frequencies.  The average pure tone 
threshold in the veteran's left ear was 65 decibels and the 
speech recognition ability, using the Maryland CNC Test, was 
98 percent.  The diagnosis was bilateral mixed hearing loss.  
The examiner indicated that the speech recognition scores 
were good on the right and normal on the left.  The examiner 
stated that the type of hearing loss for frequencies from 500 
to 4000 Hertz was mixed in both ears and that the degree of 
hearing loss for those frequencies was moderately severe in 
both ears.  

A December 2003 statement from Audiological Associates, Inc., 
noted that the veteran was seen in August 2003 for an 
audiological evaluation.  It was reported that the impression 
was mild/moderate mixed hearing loss, bilaterally.  The 
report of the August 2003 audiological evaluation from that 
facility provided some relevant data required by the VA, but 
the results were incomplete for VA purposes.  Specifically, 
there was no indication that the Maryland CNC Test was used 
as required by 38 C.F.R. § 4.85(a).  

A prior February 2003 VA audiological examination report 
indicated pure tone thresholds in the veteran's right ear of 
55, 40, 50, and 75 decibels at 1000, 2000, 3000, and 4000 
Hertz.  The average pure tone threshold in the veteran's 
right ear was 55 decibels and the speech recognition ability, 
using the Maryland CNC Test, was 98 percent.  Pure tone 
thresholds in the veteran's left ear were 65, 45, 45, and 70 
decibels at the same frequencies.  The average pure tone 
threshold in the veteran's left ear was 56 decibels and the 
speech recognition ability, using the Maryland CNC Test, was 
94 percent.  The diagnosis was bilateral symmetric mixed 
hearing loss.  The examiner indicated that the type of 
hearing loss for the frequency range from 500 to 4000 Hertz 
was mixed in both ears and that the degree of hearing loss 
for that frequency range was moderately severe in both ears.  

The Board notes that the February 2006 audiological 
examination report rendered decibel averages and speech 
discrimination scores that correlate to auditory acuity level 
III in the right ear and auditory acuity level II in the left 
ear under Table IV of 38 C.F.R. § 4.85.  The Board notes, 
however, that the right ear and left ear findings do qualify 
for consideration under Table VIa of 38 C.F.R. § 4.86.  Using 
this section, the veteran's hearing level in his right ear 
translates to auditory acuity level VI and his hearing level 
in his left ear translates to auditory acuity level V.  As 
the results under Table VIa are higher, those auditory acuity 
levels will be used.  Using Table VII of the rating schedule 
provisions on hearing loss, and entering level VI for the 
right ear and level V for the left ear, results in a 20 
percent rating for bilateral hearing loss under Diagnostic 
Code 6100.  

The audiological report from Audiological Associates, Inc., 
did not provide sufficient detail for rating purposes in 
accordance with the criteria of 38 C.F.R. § 4.85.  
Additionally, the February 2003 VA audiological examination 
report rendered decibel and speech discrimination scores that 
correlate to auditory level I in the right ear and auditory 
level I in the left ear.  The findings do not qualify for 
consideration under Table VIa of 38 C.F.R. § 4.86.  Using 
Table VII of 38 C.F.R. § 4.85, the results warrant a 0 
percent (noncompensable) rating under Diagnostic Code 6100.  

Based on the reports during the period of the appeal, none of 
the veteran's hearing tests support findings that would 
warrant more than the assigned 20 percent rating.  

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected bilateral 
hearing loss.  However, applying the rating criteria to the 
audiological test results does not warrant a disability 
rating higher than 20 percent.  The use of hearing aids does 
not affect the veteran's rating, as hearing tests are 
conducted without hearing aids.  38 C.F.R. § 4.85(a).  

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the Board must deny the claim.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increased rating for bilateral hearing loss is denied.  



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


